Citation Nr: 0740196	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for psoriasis, claimed 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Stephen J. Mascherino, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to January 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran had a hearing before 
the Board in October 2007 and the transcript is of record.

During the veteran's hearing, the veteran testified that his 
service-connected chloracne is considerably worse than his 
current rating reflects.  The Board finds that this 
constitutes an informal claim for an increased rating, and 
the issue therefore is REFERRED to the RO for appropriate 
action.

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction (AOJ), a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In the course of a hearing before the 
undersigned Acting Veterans Law Judge, the veteran submitted 
new evidence in the form of a letter from a Dr. A.M. related 
to the veteran's peripheral vascular disease, as well as 
other, unrelated, evidence.  Since the veteran has waived 
consideration of this evidence by the RO, a remand is not 
necessary.  Id.  


FINDINGS OF FACT

1.  The veteran does not have a peripheral vascular disease 
that is related to his military service.  

2.  The veteran does not have psoriasis that is related to 
his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a peripheral vascular disease 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).  

2.  The veteran does not have psoriasis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  See also Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2003.  That letter advised 
the veteran of his and VA's respective obligations for 
obtaining specified types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 
letter also told him what evidence was necessary to 
substantiate his claims, asked him to provide or identify any 
relevant evidence, and told him that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran has not alleged that 
VA failed to comply with the notice requirements of the VCAA.  
He was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date in 
correspondence dated in February 2007.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  That was not done in this case.  However, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was adjudicated and a 
Statement of the Case (SOC) was provided to the veteran in 
April 2004.  Thus, the veteran has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error because the actions taken by VA have 
essentially cured any error in the timing of notice.  See 
Mayfield, supra at 128.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records (SMRs) and 
VA medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible, as have copies of relevant Social Security 
Administration (SSA) records.  The veteran has at no time 
indicated that there are any outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board 
concludes an examination is not needed in this case because 
the only evidence indicating the veteran suffered an event, 
injury or disease in service consists of his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).  In short, there is no reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim since it could not provide evidence of a past event.  
VA has no duty to inform or assist that was unmet.

The veteran contends that he is completely disabled due to 
his bilateral peripheral vascular disease, which has included 
diagnoses of varicose veins, venous stasis disease, and 
venous insufficiency.  He also contends that his peripheral 
vascular disease and diagnosed psoriasis are both due 
exposure to Agent Orange while serving in Vietnam.  

The veteran's SMRs are silent as to any complaints, 
treatments or diagnoses of any leg condition or for 
psoriasis.  Indeed, the veteran contends he never noticed or 
complained of any bilateral leg condition until shortly after 
service.  Specifically, the veteran contends that he noticed 
varicose veins right out of service, but did not seek 
treatment until many years later.  Moreover, the veteran has 
not contended that his psoriasis occurred until many years 
after leaving military service.  (The veteran's SMRs do show 
that acne was a preexisting condition shown on his pre-
induction examination.  Giving the veteran every benefit of 
the doubt, the RO service-connected the veteran's acne on the 
basis of aggravation in service.  The veteran's service-
connected acne is unrelated to his psoriasis claim.)  

The veteran's post-service treatment records contain no 
medical evidence suggesting any complaints, treatments or 
diagnoses of any leg symptomatology or psoriasis until many 
years after he left military service.  The veteran was 
afforded an Agent Orange examination in December 2000.  The 
report of that examination noted that the veteran claimed the 
onset for diagnosis of varicose veins was not until 1990, 
nearly twenty years after service.  The examiner diagnosed 
bilateral varicose veins, but not psoriasis, and offered no 
opinion regarding etiology of the veteran's varicose veins.  
It was also noted that the veteran had recently been 
hospitalized for an ulcer on his left leg.  Subsequent 
medical records indicate the veteran was treated for 
bilateral varicose veins for years thereafter and was 
hospitalized in February 2001 for a venous ulcer.  Through 
the years the veteran has also been diagnosed with bilateral 
venous insufficiency, stasis ulcers, peripheral vascular 
disease, and venous stasis disease with recurrent cellulitis 
and ulcerations of his lower extremities.  Despite the 
voluminous medical history of his leg complaints and 
treatments, no medical provider has ever linked any of the 
veteran's leg complaints to his military service, including 
as secondary to Agent Orange exposure.  

In testimony at his hearing, the veteran averred that his 
bouts of psoriasis began in the late 1980s or early 1990s, 
that it occurs predominantly in the summertime, and that it 
occurs at various places on his body.  A private treatment 
note from S.S., M.D., dated in October 1994, stated that the 
veteran had what was described as a flare of psoriasis.  The 
note indicated that the psoriasis had begun four months 
earlier, and that the veteran denied any prior history of 
skin disease, apart from his chloracne, which reportedly had 
begun in 1970.  The veteran was examined by a VA 
dermatologist in February 2005.  The veteran reported to this 
examiner that he had about a ten-year history of psoriasis.  
This examiner diagnosed typical plaque psoriasis on the 
trunk, arms, back, and legs.  No opinion was offered as to 
the etiology of the veteran's psoriasis.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Here, while there is medical evidence of a current bilateral 
leg disability and of psoriasis, there is no medical evidence 
of in-service incurrence or aggravation of any related injury 
or disease, and no medical evidence of a nexus between the 
claimed current disabilities and any in-service disease or 
injury.  Service connection on a direct basis is therefore 
not warranted for either a bilateral leg disability or for 
psoriasis.  

Certain chronic diseases, including some vascular diseases, 
but not including psoriasis, may be presumptively service 
connected if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Here, in addition to there being no medical evidence of in-
service incurrence or aggravation of any peripheral vascular 
disease, there also is no evidence of continuity of 
symptomatology related to the veteran's peripheral vascular 
disease after service.  The veteran contends that he first 
noticed varicose veins right after service, but did not seek 
treatment until the late 1980s or early 1990s.  More 
compelling is the December 2000 Agent Orange examination that 
reported that the year of onset of the veteran's varicose 
veins was 1990, nearly 20 years after leaving service.  The 
Board therefore finds that the evidence of record does not 
support a finding of continuity of symptomatology after 
service, and service connection for the veteran's peripheral 
vascular disease on the basis of continuity of symptomatology 
is not warranted.  The Board notes in passing that, even if 
psoriasis was included among those chronic diseases that may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service, the evidence shows that the 
veteran's psoriasis did not initially occur until, at the 
earliest, the late 1980s, and more likely not until 1994, 
more than 20 years after leaving military service.  Service 
connection on the basis of continuity of symptomatology would 
therefore not be warranted.  

Finally, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  A veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  
Id. 

Here, the veteran is claiming service connection for 
peripheral vascular disease in both legs manifested in 
various forms described above, and for psoriasis; he 
specifically claims that these two disabilities resulted from 
his exposure to Agent Orange while serving in Vietnam.  As 
noted, the veteran served in the Republic of Vietnam during 
the period during which presumption of exposure is assumed, 
and he is therefore presumed to have been exposed to 
herbicide agents.  However, none of the veteran's diagnosed 
vascular disabilities, nor his diagnosed psoriasis, is 
included on the list of diseases associated with Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e).  Service connection on 
the basis of presumptive exposure to herbicide agents, 
including Agent Orange, is therefore not warranted.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Thus, the presumption is not 
the sole method for showing causation, and thereby 
establishing service connection.  Put another way, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection.  He may, in the alternative, 
establish service connection by way of proof of actual direct 
causation, showing that his exposure to an herbicide during 
service caused any current disorders.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).  However, where the dispositive issue 
involves a question of medical causation (such as whether a 
disability claimed is the result of active service in the 
military), only competent medical evidence is probative.  
See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Here, the veteran has offered no medical evidence or argument 
of actual direct causation showing that his exposure to an 
herbicide during service caused his claimed peripheral 
vascular disease or psoriasis.   

The Board acknowledges the veteran's contention that his 
bilateral lower extremity vascular disability and psoriasis 
are related to his exposure to Agent Orange while serving in 
Vietnam.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of these disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his peripheral vascular 
disease and psoriasis have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current bilateral peripheral vascular disease and 
psoriasis are not traceable to disease or injury incurred in 
or aggravated during active military service.


ORDER

Entitlement to service connection for bilateral peripheral 
vascular disease, including as due to Agent Orange exposure, 
is denied.  

Entitlement to service connection for psoriasis, including as 
due to Agent Orange exposure, is denied.



________________________________
Van Stewart
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


